                Case 5:20-cv-05672-BLF Document 26-3 Filed 10/30/20 Page 1 of 2



           1   KEKER, VAN NEST & PETERS LLP
               R. JAMES SLAUGHTER - # 192813
           2   rslaughter@keker.com
               R. ADAM LAURIDSEN - # 243780
           3   alauridsen@keker.com
               DAVID J. ROSEN - # 296139
           4   drosen@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               ELECTRONIC ARTS INC.
           8
                                           UNITED STATES DISTRICT COURT
           9
                                          NORTHERN DISTRICT OF CALIFORNIA
          10
                                                 SAN JOSE DIVISION
          11
               KEVIN RAMIREZ, on his own behalf and on      Case No. 5:20- cv-05672
          12   behalf of all others similarly situated,
                                                            MANUAL FILING NOTIFICATION RE
          13                Plaintiffs,                     EXHIBITS A AND B TO DEFENDANT’S
                                                            REQUEST FOR JUDICIAL NOTICE ISO
          14         v.                                     MOTION TO DISMISS

          15   ELECTRONIC ARTS INC.,                        Date:      February 25, 2021
                                                            Time:      9:00 a.m.
          16                Defendant.                      Dept.:     Courtroom 3 – 5th Floor
                                                            Judge:     Hon. Beth Labson Freeman
          17
                                                            Date Filed: August 13, 2020
          18
                                                            Trial Date: Not Yet Assigned
          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                           1
                MANUAL FILING NOTIFICATION RE EXHIBITS A AND B TO DEFENDANT’S REQUEST FOR JUDICIAL
                                           NOTICE ISO MOTION TO DISMISS
                                                Case No. 5:20- cv-05672
1529454
                Case 5:20-cv-05672-BLF Document 26-3 Filed 10/30/20 Page 2 of 2



           1                                   MANUAL FILING NOTIFICATION
           2   Re:       EXHIBITS A & B TO DECLARATION OF DAVID J. ROSEN ISO ELECTRONIC
                         ARTS, INC.’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
           3
                         This filing is in physical form only and is being maintained in the case file in the Clerk’s
           4
               office.
           5
                         For information on retrieving this filing directly from the Court, please see the Court’s
           6
               main website at http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).
           7
                         This filing was not efiled for the following reason(s):
           8
                X        Physical Object (description): A copy of the video game FIFA 21, and a copy of the video
           9
                         game Madden NFL 21.
          10
                X        Non Graphical/Textual Computer File (audio, video, etc.) on CD or other media
          11
                         Copies of the video games have been served on Plaintiff’s counsel.
          12

          13
               Dated: October 30, 2020                                    KEKER, VAN NEST & PETERS LLP
          14

          15
                                                                   By:    /s/ David J. Rosen
          16                                                              DAVID J. ROSEN

          17                                                              Attorneys for Defendant
                                                                          ELECTRONIC ARTS INC.
          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                           2
                MANUAL FILING NOTIFICATION RE EXHIBITS A AND B TO DEFENDANT’S REQUEST FOR JUDICIAL
                                           NOTICE ISO MOTION TO DISMISS
                                                Case No. 5:20- cv-05672
1529454
